                                            Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            E.S.,
                                   7                                                              Case No. 19-cv-03228-JCS
                                                              Plaintiff,
                                   8                                                              ORDER GRANTING PLAINTIFF’S
                                                       v.                                         MOTION FOR SUMMARY
                                   9
                                                                                                  JUDGMENT, DENYING
                                            ANDREW M. SAUL,
                                  10                                                              DEFENDANT’S MOTION FOR
                                                              Defendant.                          SUMMARY JUDGMENT AND
                                  11                                                              REMANDING FOR AWARD OF
                                                                                                  BENEFITS
                                  12
Northern District of California
 United States District Court




                                                                                                  Re: Dkt. Nos. 15, 20
                                  13
                                       I.           INTRODUCTION
                                  14
                                                    Plaintiff E.S.1 applied for disability insurance under Title II of the Social Security Act on
                                  15
                                       November 6, 2015, alleging that she was unable to work due to arthritis, back pain, sciatica, and a
                                  16
                                       right ankle injury starting January 18, 2013. Administrative Record (“AR”) at 66, 163–66. She
                                  17
                                       subsequently amended her onset date to March 1, 2010. Id. at 167. She seeks review of the final
                                  18
                                       decision of Defendant Andrew Saul, Commissioner of the Social Security Administration
                                  19
                                       (“Commissioner”) denying her application. For the reasons stated below, the Court GRANTS
                                  20
                                       Plaintiff’s Motion for Summary Judgment, DENIES the Commissioner’s Motion for Summary
                                  21
                                       Judgment, REVERSES the decision of the Commissioner, and REMANDS the case to the Social
                                  22
                                       Security Administration for award of benefits.2
                                  23

                                  24

                                  25

                                  26   1
                                         Because opinions by the Court are more widely available than other filings and this Order
                                       contains potentially sensitive medical information, this Order refers to Plaintiff using only her
                                  27   initials.
                                       2
                                         The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                  28
                                       U.S.C. § 636(c).
                                             Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 2 of 22




                                   1   II.      BACKGROUND

                                   2            A.   Factual Background
                                   3                   1.      Education and Employment

                                   4            Plaintiff was born in1975 and completed high school in 1995. AR at 92, 213. Plaintiff

                                   5   worked as a postal clerk from 1996 to 2001, a file clerk at a non-profit in 2001, a retail salesclerk

                                   6   in 2001 and 2002, and a hotel housekeeper from 2004 to 2009. Id. at 213, 296. Plaintiff suffered

                                   7   a work-related injury in 2009 and, as a result, returned to work with limitations. Id. at 41. After

                                   8   two to three weeks on light duty, Plaintiff returned to her usual full housekeeping duties. Id. at

                                   9   608. Plaintiff was laid off on November 27, 2009 due to economic conditions and not her

                                  10   workplace injury. Id.

                                  11                   2.      Medical History

                                  12            On August 16, 2009, Plaintiff injured her right ankle while working as a hotel
Northern District of California
 United States District Court




                                  13   housekeeper. Id. at 280. Plaintiff was walking down stairs when she missed a step and twisted

                                  14   her ankle inward. Id. at 339. The following day, Robert Wagner, M.D., examined Plaintiff and

                                  15   diagnosed her with a sprained right ankle. Id. An x-ray found no evidence of fracture or

                                  16   dislocation. Id. at 335. Dr. Wagner provided Plaintiff with naproxen, banalg lotion, ankle

                                  17   support, a cane, and a hot and cold pack. Id. Dr. Wagner allowed Plaintiff to return to work for a

                                  18   sit-down job, limited her standing and walking to two hours per day, and directed her to wear

                                  19   ankle support and keep her ankle elevated. Id. Dr. Wagner prescribed Vicodin for Plaintiff’s pain.

                                  20   Id. at 321. Plaintiff completed six sessions of physical therapy but on October 16, 2009, Dr.

                                  21   Wagner noted that Plaintiff’s condition had not improved significantly. Id. at 319–20.

                                  22            Plaintiff was referred to Thomas Peatman, M.D., who provided an orthopedic surgery

                                  23   consultation on November 4, 2009. Id. at 384. By this time, Plaintiff had returned to full duty as a

                                  24   hotel housekeeper. Id. at 385. Following the consultation, Dr. Peatman did not recommend

                                  25   surgery. Id. at 386. Instead, Dr. Peatman recommended further physical therapy and potentially

                                  26   additional restrictions on Plaintiff’s physical activities. Id. Plaintiff participated in seven

                                  27   additional sessions of physical therapy. Id. at 388. On December 15, 2009, an MRI revealed

                                  28   subtalar arthritis, peroneal tendonitis without tear, and an ATFL sprain. Id. at 391. Plaintiff began
                                                                                          2
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 3 of 22




                                   1   wearing a CAM walker boot in January 2010 to help her walk and began taking lodine and

                                   2   Ultracet for pain relief. Id. In February 2010, Plaintiff was prescribed Voltaren gel––a topical

                                   3   NSAID––for pain relief. Id. at 393.

                                   4          In March 2010, Plaintiff first reported pain in her right hip’s SI joint to Dr. Peatman. Id.

                                   5   395. During the same appointment, Dr. Peatman administered a steroid injection in her right ankle

                                   6   and prescribed a flector patch for her SI joint. Id. By April 2010, Plaintiff was weaned from the

                                   7   CAM walker boot; however, Plaintiff subsequently reported increased pain in her right ankle and

                                   8   right SI joint. Id. at 400. As a result, Dr. Peatman instructed Plaintiff to resume using the CAM

                                   9   walker boot. Id. at 401. Dr. Peatman also requested approval for eight additional physical therapy

                                  10   sessions. Id. The request was denied by workers’ compensation. Id.

                                  11          With Plaintiff’s continued pain, Dr. Peatman requested approval for a PRP injection in

                                  12   June 2010. Id. at 407. In July 2010, the request for the PRP injection was denied and Dr. Peatman
Northern District of California
 United States District Court




                                  13   requested a second opinion from Jeffrey Mann, M.D. on potential surgical decompression. Id.

                                  14   409–10. In September 2010, Plaintiff reported that her SI joint pain radiated down her leg and her

                                  15   leg became numb when she sat for extended periods. Id. 415. In October 2010, Plaintiff told Dr.

                                  16   Peatman of back pain that she believed was related to her ankle injury. Id. at 419.

                                  17          On August 10, 2010, an agreed medical examination was performed by John Warbritton,

                                  18   III, M.D. Id. at 608, 628. Dr. Warbritton examined Plaintiff’s lower back and noted no lumbar

                                  19   paraspinal muscle spasm and no tenderness near the lumbosacral junction, the sacroiliac joints

                                  20   bilaterally, or the sciatic notches bilaterally. Id. at 631. Dr. Warbritton noted one half inch of

                                  21   atrophy in each of Plaintiff’s right thigh and calf and noted some limited range on motion in her

                                  22   right ankle. Id. at 632. After reviewing Plaintiff’s records and medical imaging, Dr. Warbritton

                                  23   opined that Plaintiff likely “reached a point of maximal medical improvement” one year after her

                                  24   injury. Id. at 634. He concluded that Plaintiff’s whole person was 10% impaired. Id. at 635.

                                  25          In December 2010, Plaintiff first saw Dr. Mann, an orthopedic surgeon who specializes in

                                  26   foot and ankle surgery. Id. at 375. Following a second MRI of Plaintiff’s right ankle in December

                                  27   2010, Dr. Mann recommended surgical reconstruction of Plaintiff’s right ankle lateral ligaments

                                  28   and removal of the os trigonum. Id. at 370. The MRI revealed subtalar joint arthritis with
                                                                                          3
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 4 of 22




                                   1   osteophyte formation, an enlarged os trigonum, and tears of the lateral ankle ligaments. Id. Dr.

                                   2   Mann performed the recommended reconstruction surgery on Plaintiff in March 2011. Id. at 367.

                                   3   Plaintiff was prescribed Vicodin after the procedure. Id. at 365.

                                   4          Ten days after the surgery, Dr. Mann observed that Plaintiff was experiencing “moderate

                                   5   pain in the surgical area” but that her wound was healing well. Id. at 367. He applied a “non-

                                   6   weight-bearing cast” at that visit. Id. A month later, in April 2011, Plaintiff was still experiencing

                                   7   “moderate pain in the surgical area.” Id. at 365. At that point, he described Plaintiff’s weight-

                                   8   bearing status as “partial” and noted that Plaintiff would soon be starting physical therapy. Id. at

                                   9   365. The following month, in May 2011, Dr. Mann noted that Plaintiff “continue[d] to experience

                                  10   moderate pain in the surgical area with walking more than ten minutes.” Id. at 363. At that point,

                                  11   Dr. Mann described Plaintiff’s weight-bearing status as “full weight-bearing in CAM walker.” Id.

                                  12   He noted that Plaintiff had started physical therapy two weeks before. Id. A month later, Plaintiff
Northern District of California
 United States District Court




                                  13   “continue[d] to have moderate pain in the surgical area.” Id. at 361. In July 2011, Plaintiff was

                                  14   still experiencing “moderate pain” and taking 2-3 Vicodin a day. Id. at 359. She received an

                                  15   injection of dexamethasone into the plantar fascia “due to pain.” Id. She later reported to Dr.

                                  16   Mann that it helped for one month. Id. at 353. Plaintiff was still using a cane “most of the time”

                                  17   and her walking continued to be “very limited.” Id. at 359. Dr. Mann noted at this visit that she

                                  18   had completed her physical therapy. Id.

                                  19          In September 2011, Plaintiff was still experiencing “moderate pain” under the heel, though

                                  20   the pain over her subtalar joint was described as “mild.” Id. at 357. Her walking was still “very

                                  21   limited” and she continued to use a cane “most of the time.” Id. at 357. Dr. Mann’s report in

                                  22   October 2011 was virtually the same. Id. Dr. Mann noted that Plaintiff’s “recurrent pain under her

                                  23   heel and especially over the lateral hindfoot, [was] only somewhat less than preoperatively.” Id.

                                  24   at 355. He also opined that if Plaintiff’s symptoms did not improve, Plaintiff’s condition would

                                  25   likely be permanent and stationary. Id. at 356. Plaintiff received an injection of cortisone into the

                                  26   subtalar joint. Id.at 356.

                                  27            In November 2011, Plaintiff reported “difficulty with prolonged walking/standing,” that

                                  28   she was using a cane “most of the time” and that her walking was “very limited”(no more than one
                                                                                         4
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 5 of 22




                                   1   block at a time). Id. at 353. Dr. Mann observed that Plaintiff “continue[d] to have moderate pain

                                   2   in the surgical area and under the plantar heel” and that she was taking 3-4 Vicodin for pain a day.

                                   3   Id. Dr. Mann again stated that Plaintiff’s “recurrent pain” was “only somewhat less than

                                   4   preoperatively.” Id. He recommended that Plaintiff be limited to sedentary work only. Id. at

                                   5   354.

                                   6          By February 2012, Dr. Mann had concluded that the reconstruction surgery had been

                                   7   unsuccessful, noting that Plaintiff “did not respond to lateral ligament reconstruction,” and that she

                                   8   continued to experience “persistent pain from subtalar join arthritis.” Id. at 352. He concluded

                                   9   therefore that Plaintiff was a “candidate for subtalar joint fusion.” Id. In notes from Dr. Mann’s

                                  10   last appointment with Plaintiff, in April 2012, Dr. Mann reiterated this conclusion and noted that

                                  11   Plaintiff was “interested in proceeding with surgery.” Id. at 350. Dr. Mann also observed that

                                  12   Plaintiff’s recent x-rays indicated that her subtalar joint had deteriorated since the previous x-rays
Northern District of California
 United States District Court




                                  13   performed six months earlier. Id. He noted that Plaintiff was experiencing mild pain under the

                                  14   heel, moderate pain over the subtalar joint, that Plaintiff used a cane “most of the time,” that her

                                  15   walking continued to be “very limited” and that she was taking 3-4 Vicodin a day. Id. at 349.

                                  16          In the months following Plaintiff’s reconstruction surgery, Dr. Peatman also saw Plaintiff

                                  17   approximately monthly. See id. at 439-476. The first time he saw Plaintiff after her surgery, on

                                  18   March 16, 2011, Plaintiff was still in a cast, taking 6 Vicodin a day and complained of “moderate

                                  19   dull pain in her right ankle.” Id. at 439-440. In the ensuing months, Dr. Peatman frequently

                                  20   observed that Plaintiff was experiencing “moderate” pain or worse. See id. at 441-442 (April 13,

                                  21   2011 treatment note observing that Plaintiff was experiencing “moderate dull pain in her right

                                  22   ankle” and was taking 4 Vicodin a day); 443-444 (May 25, 2011 treatment notes stating the same);

                                  23   447 (July 25, 2011 treatment notes observing that Plaintiff was experiencing “mild dull pain” in

                                  24   the right ankle but “moderate sharp pain” under the heel and that she was taking 4 Vicodin a day);

                                  25   449 (August 19, 2011 treatment note stating that Plaintiff was experiencing “burning pain” at the

                                  26   6-7 level “primarily at the bottom of the heel” down to a 5 with pain medication, and that she was

                                  27   taking 4-6 Vicodin a day); 452 (September 15, 2011 treatment note stating the same); 455

                                  28   (October 3, 2011 treatment note describing “moderate to severe burning pain in the heel”); 458
                                                                                          5
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 6 of 22




                                   1   (October 6, 2011 treatment note describing “persistent moderate to severe burning pain in the

                                   2   heel”); 461 (December 5, 2011 treatment note describing “moderate to severe burning pain in the

                                   3   heel” and stating that Plaintiff was taking 4-6 Vicodin a day); 464 (January 11, 2012 treatment

                                   4   note describing “persistent moderate to severe burning pain in the heel” and stating that Plaintiff

                                   5   was taking 3-4 Vicodin a day); 473 (March 1, 2012 treatment note stating that Plaintiff was

                                   6   experiencing “persistent moderate to severe burning pain in the heel”); see also id. at 476

                                   7   (January 26, 2012 report based on January 11, 2012 examination stating that Plaintiff was

                                   8   experiencing “unrelenting moderate to severe right ankle pain”). On one occasion, in his June 29,

                                   9   2011 treatment notes, Dr. Peatmen described Plaintiff’s pain level as “mild to moderate,” though

                                  10   he noted that she was still taking 4 Vicodin a day at that point. Id. at 445.

                                  11           Dr. Peatman initially opined that Plaintiff was “getting better” after her surgery. Id. at 440

                                  12   (March 11, 2011 treatment note); 442 (April 13, 2011 treatment note); 444 (May 25, 2011
Northern District of California
 United States District Court




                                  13   treatment note). As the months progressed, however, his opinion became more guarded, changing

                                  14   to the opinion that Plaintiff was “slowly getting better” in June 2011, id. at 446 448, 450, 453

                                  15   (emphasis added), then to “she is slowly getting a little bit better” and “she is getting better very

                                  16   slowly” in October 2011. Id. at 456, 459 (emphasis added). Finally, in December 2011, Dr.

                                  17   Peatman’s opinion changed to “She is not getting better.” Id. at 462 Almost a year later, his

                                  18   opinion had not changed. Id. at 497-498 (October 3, 2012 treatment note stating “She is not

                                  19   getting better.”).

                                  20           During this period, Dr. Peatman repeatedly observed that Plaintiff’s ability to stand and

                                  21   walk or bear weight was limited due to her pain. See, e.g., id. at 449 (August 19, 2011 treatment

                                  22   note stating that Plaintiff’s pain got worse with walking or standing more than 15 minutes and that

                                  23   she used “ice and elevation” thirty minutes at a time 2-3 times a day for the pain); 458-459

                                  24   (October 6, 2011 treatment note observing that Plaintiff’s pain was “worse with prolonged

                                  25   standing and walking” and opining that Plaintiff could bear weight “for 10 minutes at a time

                                  26   alternating with 15 minutes of non-weight bearing activity. Max 30 minutes weight bearing per

                                  27   hour” and that Plaintiff could not use stairs, walk for prolonged periods, or walk on uneven

                                  28   terrain); 452 (September 15, 2011 treatment note stating the same); 455-456 (October 3, 2011
                                                                                          6
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 7 of 22




                                   1   treatment note stating the same).

                                   2          In June 2012, Plaintiff first saw Lucille Andersen, M.D., an orthopedic surgeon, who

                                   3   observed that Plaintiff “still has pain and she has sharp pain as well as numbness.” Id. at 482-484.

                                   4   She also noted that Plaintiff continued to take Vicodin. Id. at 482. Dr. Andersen provided

                                   5   Plaintiff with crutches on an urgent basis and ordered a third MRI of Plaintiff’s right ankle. Id. at

                                   6   483, 488. The MRI revealed “[t]hinning of [the] peroneus brevis and fluid in [the] peroneal sheath

                                   7   which is consistent with [a] longitudinal tear” and “[s]ubtalar impingement and fraying of [the]

                                   8   FHL tendon.” Id. at 491. On August 7, 2012, Dr. Andersen stated that Plaintiff had “signs and

                                   9   symptoms consistent with right old navicular fracture, DJD at [the] talonavicular and subtalar

                                  10   joints with impingement present, symptomatic longitudinal tear or peroneus brevis, asymptomatic

                                  11   fraying of FHL tendon and neuritis.” Id. Dr. Andersen recommended surgery to perform right

                                  12   triple arthrodesis, possible percutaneous tendon Achilles lengthening, peroneal exploration and
Northern District of California
 United States District Court




                                  13   repair, and versus longus to brevis transfer. Id. She discussed the possible complications of such

                                  14   an operation, including loss of mobility, “need for re-operation” and the possibility that it “may

                                  15   not improve her pain.” Id.

                                  16          Dr. Warbritton saw Plaintiff for a second agreed medical examination on August 12, 2012.

                                  17   Id. at 607. Plaintiff’s condition had generally deteriorated since her initial examination in August

                                  18   2010. See id. at 613–14. Dr. Warbritton noted that Plaintiff’s gait had worsened and the muscle

                                  19   atrophy in her right thigh and calf had increased. Id. Dr. Warbritton opined that “although [he]

                                  20   presumed the surgery was performed in a technically capable manner, the patient exhibited poor

                                  21   result with significant ongoing inflammation and with symptoms suggestive of neuropathic pain in

                                  22   the foot.” Id. at 615. Dr. Warbritton concluded that Plaintiff’s right ankle was forty percent

                                  23   impaired and her whole person was sixteen percent impaired. Id. at 618.

                                  24          In July 2013, Plaintiff was referred to Edward Tang, M.D., a foot and ankle specialist, after

                                  25   Dr. Andersen left her practice. Id. at 520. Medical records from Dr. Tang’s office are not in the

                                  26   record but Gary Martinovsky, M.D. reviewed and summarized these records in his August 28,

                                  27   2013 report when he began to provide pain management treatment to Plaintiff. See id. at 520–22.

                                  28   According to Dr. Martinovsky, Plaintiff was scheduled for surgery in January 2013; however,
                                                                                         7
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 8 of 22




                                   1   Plaintiff postponed the surgery until the summer months because she would otherwise be unable

                                   2   to drive her children during the school year. Id. at 521. Dr. Martinovsky states that Dr. Tang had

                                   3   a “very frank conversation” with Plaintiff about her surgical options. Id. at 521–22. Dr. Tang

                                   4   explained that Plaintiff was a candidate for two fusion procedures: a subtalar arthrodesis or a triple

                                   5   arthrodesis. Id. at 521. Dr. Tang noted that both procedures would likely reduce Plaintiff’s pain

                                   6   but worsen Plaintiff’s range of motion in her hindfoot and neither would improve her strength or

                                   7   gait. Id. at 521–22. Dr. Tang was “somewhat pessimistic” about Plaintiff’s outcome because she

                                   8   had been injured since 2009 and Plaintiff’s previous non-operative and operative treatments “had

                                   9   failed.” Id. at 522. In light of Dr. Tang’s concerns, Plaintiff decided to “hold[] on any surgical

                                  10   intervention” and to focus primarily on pain management. Id. Dr. Tang recommended Plaintiff be

                                  11   referred to a pain management doctor. Id. .

                                  12          In August 2013, Plaintiff began seeing Dr. Martinovsky, a physician at Integrated Pain
Northern District of California
 United States District Court




                                  13   Care, for pain management. Id. at 515. In his initial evaluation, Dr. Martinovsky noted that

                                  14   Plaintiff ambulated with antalgic gait and her right ankle exhibited a decreased range of motion,

                                  15   decreased strength, decreased reflexes, and edema. Id. at 522–23. In the “Present Complaints”

                                  16   section of the report, he noted that Plaintiff rated her pain level at 6-7, though her pain level in the

                                  17   past week had averaged at 7-8. Id. at 517. He noted that the “pain [was] aggravated by standing

                                  18   and prolonged sitting and walking” and that Plaintiff could walk only one block before having to

                                  19   stop because of pain. Id. Dr. Martinovsky prescribed Plaintiff Vicodin, Neurontin, Naproxen, and

                                  20   Prilosec. Id. at 523–34. In September 2013, Dr. Martinovsky replaced Plaintiff’s Vicodin

                                  21   prescription with prescriptions for Norco and Gabapentin. Id. at 551. In December 2013, Plaintiff

                                  22   underwent an EMG which was negative and did not indicate any neuropathy. Id. at 545.

                                  23          Following complaints of severe lower back pain, Plaintiff had an MRI of her lower back in

                                  24   December 2013, which revealed a “disc protrusion that abuts the thecal sac” at the L5-S1 joint and

                                  25   a “[p]osterior annular tear/fissure.” Id. at 542. Jeanette Amezquita, N.P. diagnosed Plaintiff with

                                  26   “[t]enosynovitis of foot and ankle” and “[d]isplacement of lumbar intervertebral disc without

                                  27   myelopathy.” Id. Ms. Amezquita noted that Plaintiff’s right calf was “notably thinner” than her

                                  28   left calf and requested approval for a lumbar epidural steroid injection to relieve pain in Plaintiff’s
                                                                                          8
                                          Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 9 of 22




                                   1   lower back. Id. At Plaintiff’s January 2014 appointment, Ms. Amezquita requested further

                                   2   approval for physical therapy and stated Plaintiff could not lift or carry any objects over fifteen

                                   3   pounds, could not crouch, crawl, or kneel, and could not stand for more than thirty minutes. Id. at

                                   4   540. Worker’s compensation ultimately denied the epidural steroid injection, id. at 537, and

                                   5   physical therapy sessions, id. at 534. Plaintiff continued to see the providers at the pain

                                   6   management clinic roughly monthly until June 2014. See id. at 526–34.

                                   7          On August 11, 2014, Plaintiff saw Ernest Sponzilli, M.D., an orthopedic specialist, to

                                   8   examine her lower back. Id. at 656. Dr. Sponzilli concluded that Plaintiff likely had lumbar disc

                                   9   herniation from L4-5 to L5-S1 with L5 nerve root compression irritation and radicular pain

                                  10   syndrome. Id. at 657. Dr. Sponzilli prescribed liver enzymes, Neurontin, physical therapy, and an

                                  11   electromyography; however, it is not apparent from the record whether Plaintiff received these

                                  12   treatments. See id. at 654. Following Plaintiff’s initial visit, Dr. Sponzilli saw Plaintiff for five
Northern District of California
 United States District Court




                                  13   follow-up examinations until July 2015. Id. at 648–56. Dr. Sponzilli prescribed Plaintiff Vicodin,

                                  14   Norco, and Tramadol. Id. at 659–52. Plaintiff had an MRI of her lower back on December 27,

                                  15   2014, which revealed “a 4.5 mm disc herniation at L5-S1.” Id. at 652. During her final

                                  16   appointment with Dr. Sponzilli in July 2015, he opined that Plaintiff “would benefit from an L5-

                                  17   S1 epidural, nucloplasty, and discectomy” and noted that Plaintiff was “experiencing significant

                                  18   issues with pain management alone.” Id. at 648.

                                  19          On December 12, 2014, Plaintiff had a third agreed medical examination with Dr.

                                  20   Warbritton. Id. at 582. Dr. Warbritton observed that Plaintiff ambulated with antalgic gait with a

                                  21   CAM walker boot. Id. at 587. Dr. Warbritton opined that it was medically probable that her

                                  22   CAM walker boot was “aggravating her lower back pain.” Id. After examining Plaintiff’s lower

                                  23   back, Dr. Warbritton found “mild diffuse tenderness but no evidence for significant

                                  24   hypersensitivity or symptom magnification.” Id. Further, Dr. Warbritton found “moderate

                                  25   tenderness on the right and no tenderness on the left” of her sacroiliac joints and tenderness on the

                                  26   right, but not the left, of Plaintiff’s sciatic notches. Id. Dr. Warbritton measured one-inch atrophy

                                  27   in Plaintiff’s right thigh and three-fourths inch atrophy in her right calf. Id. at 588. During the

                                  28   time after Plaintiff’s first examination with Dr. Warbritton, Plaintiff’s right calf and thigh had
                                                                                          9
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 10 of 22




                                   1   further atrophied. Compare id. at 588, with id. at 632. Dr. Warbritton concluded that Plaintiff

                                   2   could sit for four hours a day, walk on even ground for four hours a day, stand for four hours a

                                   3   day, never climb or work at heights, carry up to ten pounds constantly, occasionally carry eleven

                                   4   to twenty-five pounds, and never carry more than twenty-five pounds during a workday. Id. at

                                   5   594.

                                   6          On February 9, 2015, Plaintiff saw Robert Larsen, M.D. for an agreed medical psychiatric

                                   7   disability evaluation. Id. at 557. Dr. Larsen observed Plaintiff exhibit “[s]adness, disappointment,

                                   8   dissatisfaction, low self-esteem, guilt shame, tearfulness, and worry.” Id. at 568. Dr. Larsen

                                   9   diagnosed Plaintiff with depressive disorder not otherwise specified, dependent and avoidant

                                  10   personality traits, chronic pain syndrome status post right ankle ligament reconstruction, moderate

                                  11   psychosocial stressors, and mild approaching moderate emotional symptoms and associated

                                  12   impairment. Id. Dr. Larsen concluded that “[h]er emotional distress has never been so severe as
Northern District of California
 United States District Court




                                  13   to render her temporarily totally disabled” and attributed her condition completely to Plaintiff’s

                                  14   2009 ankle injury. Id. at 569–70.

                                  15          On January 27, 2016, Plaintiff was examined by consultative examiner Omar Bayne, M.D.,

                                  16   an orthopedic specialist. Id. at 661. In his orthopedic evaluation, Dr. Bayne diagnosed Plaintiff

                                  17   with chronic recurrent lower back strain, right L5 lumbar radiculopathy, and chronic recurrent

                                  18   right lateral ankle pain. Id. at 663. Dr. Bayne noted in the “History of Present Illness” section of

                                  19   his report that Plaintiff’s “back pain is aggravated with bending, twisting, crouching, crawling or

                                  20   stooping[,]” that her “walking tolerance [was] about three blocks[,]” and that “[h]er standing

                                  21   tolerance was 10-15 minutes.” Id. at 661. Nonetheless, in the “Functionality and

                                  22   Recommendations” section, Dr. Bayne concluded that Plaintiff “should be able to stand and walk

                                  23   with appropriate breaks for four hours” and “sit with appropriate breaks for six hours during an

                                  24   eight-hour workday.” Id. He continued that Plaintiff should be able to occasionally bend, twist,

                                  25   crouch, stoop, climb stairs, and lift twenty pounds and frequently lift ten pounds. Id.

                                  26          B.    Administrative Hearing
                                  27          On October 30, 2017, an administrative hearing was held. Administrative Law Judge

                                  28   (“ALJ”) David LaBarre presided. The ALJ began his examination of Plaintiff by asking her about
                                                                                        10
                                           Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 11 of 22




                                   1   her duties when she was most recently employed in 2009. Id. at 41. Plaintiff explained that after

                                   2   she injured her ankle, she worked light duty as a lead hotel housekeeper.3 Id. Light duty involved

                                   3   alternating between doing laundry while sitting for thirty to forty minutes, standing up, and taking

                                   4   breaks to elevate and ice her ankle for approximately fifteen minutes. Id. at 41–42. Plaintiff

                                   5   testified that she iced her ankle every half an hour while on light duty and still ices her ankle to

                                   6   reduce swelling. Id. at 42. She explained that she does the same thing when she is doing her

                                   7   “house chores,” taking breaks every thirty minutes to ice her ankle and doing “a little bit” of her

                                   8   chores in-between. Id. Plaintiff told the ALJ that she spends her days doing light chores around

                                   9   her house and takes breaks to elevate her leg. Id. at 44.

                                  10          The ALJ next asked Plaintiff whether she is able to work. Id. at 43. Plaintiff stated that

                                  11   she is unable to work because she is unable to walk, stand, and sit for long periods. Id. Plaintiff

                                  12   testified that she can walk about a half an hour before her ankle becomes swollen and she needs to
Northern District of California
 United States District Court




                                  13   rest. Id. Plaintiff continued that she can stand for thirty-five to forty minutes and can sit forty to

                                  14   forty-five minutes. Id. at 44. She testified that with medication she can sit for 50 minutes to an

                                  15   hour before needing to stand up and walk around but that medication does not increase the amount

                                  16   of time she can walk. Id. at 50-51. She testified that with medication she could stand about 40

                                  17   minutes rather than a half hour. Id. at 51.

                                  18          The ALJ then turned to Plaintiff’s initial injury and treatments. Id. at 45. Plaintiff testified

                                  19   that she first injured her ankle in August 2009 after missing a step while walking down stairs at

                                  20   work and twisting her ankle. Id. After her injury, Plaintiff told the ALJ that she was given pain

                                  21   medication and used a cane, CAM boot, and crutches and that she stopped using these assistive

                                  22   devices because Dr. Tang told her these devices worsened her gait and her back. See id. at 47–48.

                                  23   The ALJ asked Plaintiff about her ankle surgery and her decision to not undergo a second ankle

                                  24   surgery. Id. at 49. Plaintiff explained that she declined the second surgery to fuse her joints

                                  25   because Dr. Tang told her she had a forty to fifty percent chance that her leg would improve and

                                  26
                                  27   3
                                         Plaintiff’s position as a lead hotel housekeeper involved some supervisory tasks, such as
                                  28   inspecting hotel rooms; however, the role still required significant physical exertion while doing
                                       laundry, changing sheets, vacuuming, and moving furniture. AR at 43.
                                                                                         11
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 12 of 22




                                   1   because she would have less movement in her ankle. Id. at 49–50.

                                   2          The ALJ then sought testimony from Mr. Schmidt, the vocational expert (“VE”). Id. at 59.

                                   3   The VE classified Plaintiff’s past work as a sales clerk, cleaner, and inspector. Id. at 60. The ALJ

                                   4   posed the following hypothetical:

                                   5                  Assume a hypothetical individual of the claimant’s age, education and
                                                      work experience who is able to perform less than full range of light
                                   6                  exertion work activities as it is defined in the Regulations with the
                                                      following specific limitations. The individual is able to frequently lift
                                   7                  and carry ten pounds, occasionally lift and carry 20 pounds, sit for six
                                                      hours in an eight-hour workday with normal breaks, stand or walk for
                                   8                  four hours in an eight-hour workday with normal breaks. The
                                                      individual can occasionally climb ladders, ropes or scaffolds,
                                   9                  occasionally climb ramps and stairs, frequently stoop, kneel, balance,
                                                      crouch and crawl and may never work at unprotected heights.
                                  10
                                       Id. at 60–61. The VE testified that although the hypothetical individual could not perform
                                  11
                                       Plaintiff’s past work, such an individual could perform other work. Id. at 61. In particular,
                                  12
Northern District of California




                                       according to the VE such an individual could work as an “[o]rder clerk” (approximately 19,000
 United States District Court




                                  13
                                       jobs), “[a]ssembly” (approximately 33,000 jobs), or a “[l]oader, semi-conductor” (approximately
                                  14
                                       16,000 jobs). Id. The ALJ then further limited the hypothetical individual’s ability to work as
                                  15
                                       follows:
                                  16
                                                      Assume a hypothetical individual of the claimant’s age, education and
                                  17                  work experience who is able to perform sedentary exertion work
                                                      activities as defined in the Regulations with the following specific
                                  18                  limitations. The individual is able to frequently lift and carry less than
                                                      five pounds, occasionally lift and carry ten pounds, sit for six hours
                                  19                  in an eight-hour workday, stand and walk two hours in an eight-hour
                                                      workday with normal breaks. The individual can never climb ladders,
                                  20                  ropes or scaffolds. The individual can occasionally climb ramps and
                                                      stairs.
                                  21
                                       Id. at 62. The VE testified that such an individual could not perform Plaintiff’s past work but
                                  22
                                       could still perform the other occupations appropriate for the individual in the initial hypothetical.
                                  23
                                       Id. The ALJ then asked whether such an individual could work if the individual could sit for one
                                  24
                                       hour at a time, could stand for forty minutes at a time, and could walk for thirty minutes at a time.
                                  25
                                       Id. The VE stated that such an individual could not perform any work. Id.
                                  26
                                              The Plaintiff’s attorney then asked the VE if the individual in any of the previous
                                  27
                                       hypothetical situations posed could work if such individual needed to elevate their leg after one
                                  28
                                                                                         12
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 13 of 22




                                   1   hour of sitting. Id. at 63. The VE replied there would be no suitable work available. Id.

                                   2          B.     Legal Background: Five-Step Analysis for Determining Physical Disability
                                   3          Disability insurance benefits are available under the Social Security Act (the “Act”) when

                                   4   an eligible claimant is unable “to engage in any substantial gainful activity by reason of any

                                   5   medically determinable physical or mental impairment . . . which has lasted or can be expected to

                                   6   last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 42

                                   7   U.S.C. § 423(a)(1). A claimant is only found disabled if his physical or mental impairments are of

                                   8   such severity that he is not only unable to do his previous work but also “cannot, considering his

                                   9   age, education, and work experience, engage in any other kind of substantial gainful work which

                                  10   exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

                                  11          The Commissioner has established a sequential, five-part evaluation process to determine

                                  12   whether a claimant is disabled under the Act. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.
Northern District of California
 United States District Court




                                  13   1999) (citing 20 C.F.R. § 404.1520). The claimant bears the burden of proof at steps one through

                                  14   four, but the burden shifts to the Commissioner at step five. Id. “If a claimant is found to be

                                  15   ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need to consider subsequent

                                  16   steps.” Id.

                                  17          At step one, the ALJ considers whether the claimant is presently engaged in “substantial

                                  18   gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in such activity, the

                                  19   ALJ determines that the claimant is not disabled, and the evaluation process stops. Id. If the

                                  20   claimant is not engaged in substantial gainful activity, the ALJ continues to step two. See id.

                                  21          At step two, the ALJ considers whether the claimant has “a severe medically determinable

                                  22   physical or mental impairment” or combination of such impairments that meets the regulations’

                                  23   twelve-month durational requirement. 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii). An impairment

                                  24   or combination of impairments is severe if it “significantly limits [the claimant’s] physical or

                                  25   mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant does not have

                                  26   a severe impairment, disability benefits are denied. 20 C.F.R. § 404.1520(a)(4)(ii). If the ALJ

                                  27   determines that one or more impairments are severe, the ALJ proceeds to the next step. See id.

                                  28          At step three, the ALJ compares the medical severity of the claimant’s impairments to a
                                                                                        13
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 14 of 22




                                   1   list of impairments that the Commissioner has determined are disabling (“Listings”). See 20

                                   2   C.F.R. § 404.1520(a)(4)(iii); see also 20 C.F.R. Pt. 404, Subpt. P, App. 1. If one or a combination

                                   3   of the claimant’s impairments meets or equals the severity of a listed impairment, the claimant is

                                   4   disabled. 20 C.F.R. § 404.1520(a)(4)(iii). Otherwise, the analysis continues. See id.

                                   5          At step four, the ALJ must assess the claimant’s Residual Function Capacity (“RFC”). An

                                   6   RFC is “the most [a claimant] can still do despite [that claimant’s] limitations ... based on all the

                                   7   relevant evidence in [that claimant’s] case record.” 20 C.F.R. § 404.1545(a)(1). The ALJ then

                                   8   determines whether, given the claimant’s RFC, the claimant would be able to perform his past

                                   9   relevant work. 20 C.F.R. § 404.1520(a)(4). Past relevant work is “work that [a claimant] has

                                  10   done within the past fifteen years, that was substantial gainful activity, and that lasted long enough

                                  11   for [the claimant] to learn how to do it.” 20 C.F.R. § 404.1560(b)(1). If the claimant is able to

                                  12   perform his past relevant work, then the ALJ finds that he is not disabled. If the claimant is unable
Northern District of California
 United States District Court




                                  13   to perform his past relevant work, then the ALJ proceeds to step five.

                                  14          At step five, the Commissioner has the burden to “identify specific jobs existing in

                                  15   substantial numbers in the national economy that the claimant can perform despite [the claimant’s]

                                  16   identified limitations.” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (quoting Johnson v.

                                  17   Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the Commissioner meets this burden, the

                                  18   claimant is not disabled. See 20 C.F.R. § 404.1520(f). Conversely, the claimant is disabled and

                                  19   entitled to benefits if there are not a significant number of jobs available in the national economy

                                  20   that the claimant can perform. Id.

                                  21          C.    The ALJ’s Decision
                                  22          The ALJ found at step one that Plaintiff engaged in substantial gainful activity between her

                                  23   alleged onset date of March 1, 2010 and her date last insured, December 31, 2014. AR at 19. At

                                  24   step two, he found the following severe impairments: “reflex sympathetic dystrophy in the right

                                  25   lower limb; March 2011 status post right ankle ligament surgical repair with sensory

                                  26   deficits/neuropathy pin of right ankle and foot; tenosynovitis of foot and ankle; degenerative joint

                                  27   disease (at talonavicular & subtalar joints and neuritis); subtalar impingement/osteoarthropahy

                                  28   [sic]; and chronic pain syndrome.” AR at 19-20. At step three, the ALJ found that Plaintiff did not
                                                                                         14
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 15 of 22




                                   1   have an impairment or combination of impairments that met or medically equaled a listing. AR at

                                   2   22. At step four, the ALJ found that Plaintiff had the RFC to perform sedentary work except that

                                   3   she is able to frequently lift/carry 5 pounds, occasionally lift/carry 10 pounds, sit for up to 6 hours,

                                   4   stand or walk two hours in an 8-hour workday with “normal” breaks, and can never climb ropes,

                                   5   ladders or scaffolds. AR at 22. The ALJ further found that Plaintiff is able to occasionally climb

                                   6   ramps/stairs, frequently stoop, kneel, balance, crouch and crawl, and is limited from working at

                                   7   unprotected heights. AR 23. The ALJ concluded that Plaintiff was not disabled because with this

                                   8   RFC she was capable of performing jobs existing in significant numbers in the national economy.

                                   9   AR 28-29.

                                  10          D.    Issues for Review
                                  11          Did the ALJ err in rejecting Plaintiff’s statements about the severity, persistence and

                                  12   limiting effects of her impairments because he did not provide specific, clear and convincing
Northern District of California
 United States District Court




                                  13   reasons for doing so? And in particular:

                                  14          1) was the ALJ’s reliance on the medical evidence in the record a specific, clear and

                                  15               convincing reason for his conclusion?

                                  16          2) was the ALJ’s reliance on Plaintiff’s activities of daily living a specific, clear and

                                  17               convincing reason for his conclusion?

                                  18   III.   ANALYSIS
                                  19          A.    Legal Standard for Determining Disability
                                  20          District courts have jurisdiction to review the final decisions of the Commissioner and may

                                  21   affirm, modify, or reverse the Commissioner’s decisions with or without remanding for further

                                  22   hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3). “This court may set aside a denial

                                  23   of Social Security disability insurance benefits when the [Commissioner’s] findings are based on

                                  24   legal error or are not supported by substantial evidence in the record as a whole.” Desrosiers v.

                                  25   Sec’y of Health & Human Servs., 846 F.2d 573, 575–76 (9th Cir. 1988). Substantial evidence is

                                  26   “such evidence as a reasonable mind might accept as adequate to support a conclusion” and that is

                                  27   based on the entire record. Richardson v. Perales, 402 U.S. 389, 401 (1971). “‘Substantial

                                  28   evidence’ means more than a mere scintilla,” id., but “less than preponderance.” Desrosiers, 846
                                                                                         15
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 16 of 22




                                   1   F.2d at 576. Even if the Commissioner’s findings are supported by substantial evidence, the

                                   2   decision should be set aside if proper legal standards were not applied when weighing the

                                   3   evidence. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake v. Gardner, 399

                                   4   F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the Court must consider both the

                                   5   evidence that supports and the evidence that detracts from the Commissioner’s conclusion.

                                   6   Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760 F.2d 993, 995

                                   7   (9th Cir. 1985)).

                                   8        B.      Whether the ALJ Provided Adequate Reasons for Failing to Fully Credit
                                                    Plaintiff’s Subjective Symptom and Limitation Testimony
                                   9
                                              An ALJ is required to engage in a two-step analysis when evaluating a claimant’s
                                  10
                                       subjective testimony about the severity of her symptoms. Garrison v. Colvin, 759 F.3d 995, 1014
                                  11
                                       (9th Cir. 2014). “First, the ALJ must determine whether the claimant has presented objective
                                  12
Northern District of California




                                       medical evidence of an underlying impairment which could reasonably be expected to produce the
 United States District Court




                                  13
                                       pain or other symptoms alleged.” Id. (internal quotations and citations omitted). “If the claimant
                                  14
                                       satisfies the first step of this analysis, and there is no evidence of malingering, ‘the ALJ can reject
                                  15
                                       the claimant’s testimony about the severity of her symptoms only by offering specific, clear and
                                  16
                                       convincing reasons for doing so.’” Id. (quoting Smolen, 80 F.3d at 1281). Here, the ALJ found
                                  17
                                       that Plaintiff satisfied the first step of the analysis. AR at 23. Therefore, he was required to
                                  18
                                       provide “specific, clear and convincing reasons” for rejecting Plaintiff’s testimony with respect to
                                  19
                                       the severity of her symptoms. The Court concludes that he did not meet that burden.
                                  20
                                                    1. The ALJ’s reliance on the medical record was not a sufficient reason to
                                  21                   reject Plaintiff’s symptom testimony
                                  22          “[T]he Commissioner may not discredit the claimant’s testimony as to the severity of

                                  23   symptoms merely because they are unsupported by objective medical evidence.” Reddick v.

                                  24   Chater, 157 F.3d 715, 722 (9th Cir. 1998); see also 20 C.F.R. § 404.1529(c)(2) (assuring

                                  25   claimants that an ALJ “will not reject your statements about the intensity and persistence of your

                                  26   pain or other symptoms or about the effect your symptoms have on your ability to work solely

                                  27   because the available objective medical evidence does not substantiate your statements.”).

                                  28   Moreover, “an ALJ does not provide specific, clear, and convincing reasons for rejecting a
                                                                                         16
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 17 of 22




                                   1   claimant’s testimony by simply reciting the medical evidence in support of his or her residual

                                   2   functional capacity determination.” Brown-Hunter v. Colvin, 806 F.3d 487, 489 (9th Cir. 2015).

                                   3   Rather, the ALJ must “specify which testimony she finds not credible, and then provide clear and

                                   4   convincing reasons, supported by evidence in the record, to support that credibility

                                   5   determination.” Id. Finally, “[a]n ALJ may not selectively rely on some entries in the record

                                   6   while ignoring others.” Lacy v. Saul, No. 19-CV-00140-SI, 2019 WL 4845965, at *8 (N.D. Cal.

                                   7   Oct. 1, 2019) (citing Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir. 2001)). “‘In other

                                   8   words, an ALJ cannot cherry-pick evidence to support her findings.’” Id. (quoting Sells v. Comm'r

                                   9   of Soc. Sec. Admin., No. CV-16-04330-PHX-JAT, 2017 WL 3167626, at *11 (D. Ariz. July 26,

                                  10   2017)).

                                  11             Here, the ALJ’s reliance on the medical record was not adequate because he merely

                                  12   summarized the medical record and then reached the following conclusion:
Northern District of California
 United States District Court




                                  13                    Thus, while the medical evidence supports a finding that the claimant
                                                        has “severe” impairments, the objective findings on imaging studies
                                  14                    and the course of medical treatment do not support the claimant’s
                                                        allegations of an inability to perform all work. Rather, the objective
                                  15                    findings of record support a determination that the claimant retains
                                                        the ability a range of work at the sedentary exertional level.
                                  16
                                       AR at 26. The ALJ did not, however, provide specific reasons linking Plaintiff’s testimony about
                                  17
                                       her limitations to particular medical evidence to support this vague conclusion.
                                  18
                                                 The Court further finds that the ALJ’s reliance on the medical record did not constitute a
                                  19
                                       specific, clear and convincing reason for his evaluation of Plaintiff’s testimony about her
                                  20
                                       symptoms and limitations because the ALJ cherry-picked and even mischaracterized the evidence
                                  21
                                       in summarizing the record. For example, in describing the medical record with respect to
                                  22
                                       Plaintiff’s recovery from her March 2011 ligament reconstruction surgery, the ALJ stated that
                                  23
                                       “[t]he surgery was performed without any complications and follow-up visits between March and
                                  24
                                       July 2011 showed her ankle was healing well, she was getting better and had good ankle stability.”
                                  25
                                       AR 24. According to the ALJ, Plaintiff complained only of “mild dull pain” post-operative. Id.
                                  26
                                       He goes on to summarize the medical records relating to Plaintiff’s recovery from her ligament
                                  27
                                       reconstruction surgery over the ensuing months, noting that in early 2012 there was no “ankle
                                  28
                                                                                          17
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 18 of 22




                                   1   instability” and that 13 months post-operative, “in April 2012, there was only mild amount of

                                   2   swelling since the last physical examination and mildly decreased strength diffusely in the right

                                   3   ankle.” Id. The ALJ then states that Dr. Mann” recommended subtalar joint fusion for her pain

                                   4   from the subtalar arthritis.” Id.

                                   5          The ALJ’s statements about Plaintiff’s pain level are not consistent with the medical

                                   6   records, however. As summarized above, Plaintiff’s pain level was consistently described by both

                                   7   Dr. Mann and Dr. Peatman as moderate rather than mild, and sometimes even severe. The word

                                   8   “mild” was used rarely in these post-operative treatment notes: Dr. Peatman once used the phrase

                                   9   “mild to moderate” (June 2011 treatment note, AR 445); and on rare occasion these doctors

                                  10   described Plaintiff’s ankle pain as mild but her heel pain as moderate. See, e.g., AR at 357, 443-

                                  11   444. But the vast majority of the treatment notes in the year that followed Plaintiff’s surgery

                                  12   indicate that Plaintiff consistently reported more than mild pain. The ALJ’s conclusion that
Northern District of California
 United States District Court




                                  13   Plaintiff complained only of mild pain is inaccurate and not supported by even a scintilla of

                                  14   evidence.

                                  15          Likewise, the ALJ’s statement that Plaintiff was “getting better” (the opinion expressed Dr.

                                  16   Peatman for a period of a few months after Plaintiff’s surgery) is misleading and does not

                                  17   accurately reflect the record. The ALJ fails to acknowledge that Dr. Peatman walked that opinion

                                  18   back in the months that followed and that by December 2011 he had changed his mind, opining

                                  19   that Plaintiff was not getting better. In fact, all of the doctors who examined or treated Plaintiff

                                  20   were in agreement that the 2011 reconstruction surgery was a failure. See, e.g., AR at 349-350

                                  21   (Dr. Mann acknowledging that Plaintiff “did not respond to lateral ligament reconstruction.”); 522

                                  22   (Dr. Tang stating that the procedure had “failed”); 615 (Dr. Warbritton stating that Plaintiff’s

                                  23   surgery had a “poor result”). Nor did the ALJ acknowledge the repeated statements of Plaintiff’s

                                  24   doctors in the two years that followed her surgery (cited above) that Plaintiff’s ability to walk was

                                  25   extremely limited because of her pain, that her pain was exacerbated by prolonged standing and

                                  26   walking, and that Plaintiff had to ice her ankle several times a day and take between 3 and 6

                                  27

                                  28
                                                                                         18
                                           Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 19 of 22




                                   1   Vicodin to alleviate her pain.4

                                   2          Therefore, the Court finds that the ALJ’s reliance on the medical record is not a specific,

                                   3   clear or convincing reason to discount Plaintiff’s testimony about her symptoms.

                                   4                2. The ALJ’s reliance on Plaintiff’s daily activities was not a sufficient reason
                                                       to reject Plaintiff’s symptom testimony
                                   5
                                              The ALJ’s reliance on Plaintiff’s reports of her daily activities also is not a specific, clear or
                                   6
                                       convincing reason for discounting her testimony. In assessing whether a claimant’s pain testimony
                                   7
                                       should be credited, an ALJ may consider the claimant’s daily activities. Fair v. Bowen, 885 F.2d
                                   8
                                       597, 603 (9th Cir. 1989). However, “ALJs must be especially cautious in concluding that daily
                                   9
                                       activities are inconsistent with testimony about pain, because impairments that would
                                  10
                                       unquestionably preclude work and all the pressures of a workplace environment will often be
                                  11
                                       consistent with doing more than merely resting in bed all day.” Garrison v. Colvin, 759 F.3d 995,
                                  12
Northern District of California




                                       1016 (9th Cir. 2014). Thus, “[r]ecognizing that ‘disability claimants should not be penalized for
 United States District Court




                                  13

                                  14   4
                                         At AR 27, the ALJ makes a vague statement that he placed “little weight” on the opinions of the
                                  15   doctors who examined Plaintiff as part of her workers’ compensation case that were inconsistent
                                       with the ALJ’s own conclusions because these examiners “performed limited and intermittent
                                  16   examinations and issued restrictions and limitations appropriate at the time” but “did not have the
                                       advantage of reviewing the entire record and did not evaluate the claimant’s impairment under the
                                  17   SSA program standards.” AR at 27 (citing as examples AR exhibits 1F, 3F, 5F and 8F). This
                                       vague statement falls short in numerous respects. First, it is impossible to determine which
                                  18   opinions (or even doctors) the statement refers to, much less understand why the reasons given
                                       justified giving weight to the opinions he agreed with while rejecting those that were inconsistent
                                  19   with his conclusions. Further, to the extent that the reasons refer to opinions of Dr. Peatman
                                       (whose records are found in Exhibit 3F), the ALJ’s reasons are not supported by the record. In
                                  20   particular, the record contains treatment notes from Dr. Peatman that cover almost three years
                                       (including two years within the relevant period here) during which Dr. Peatman saw Plaintiff
                                  21   every 4-6 weeks. Moreover, Dr. Peatman’s notes are detailed and reflect familiarity with
                                       Plaintiff’s overall treatment during this period. Nor is it clear why Dr. Peatman’s observations
                                  22   should be rejected on the basis that they only reflected Plaintiff’s “limitations appropriate at the
                                       time.” Indeed, Dr. Peatman’s regular evaluation of Plaintiff’s limitations shed significant light on
                                  23   Plaintiff’s ability to work during the relevant period. Finally, the ALJ’s vague statement about
                                       Social Security standards is supported by no explanation as to why any difference between
                                  24   workers’ compensation and Social Security standards would warrant discounting the opinions of
                                       Dr. Peatman (or any of the other workers’ compensation doctors) about Plaintiff’s symptoms and
                                  25   limitations. See Berry v. Astrue, 622 F.3d 1228, 1236 (9th Cir. 2010) (holding that the ALJ did
                                       not give a “persuasive, specific or valid” reason for discounting finding of disability by the
                                  26   Veteran’s Administration by citing generally to the difference between the rules applied by the
                                       Veteran’s Administration and those applied by the Social Security Administration). Therefore, to
                                  27   the extent the ALJ’s rejection of Plaintiff’s testimony was based on his weighing of the medical
                                       evidence in the record (including discounting the opinions of workers’ compensation doctors that
                                  28   did not agree with his own conclusions), that reason was not a specific, clear or convincing reason
                                       for discounting Plaintiff’s testimony.
                                                                                          19
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 20 of 22




                                   1   attempting to lead normal lives in the face of their limitations,’ [the Ninth Circuit has] held that

                                   2   ‘[o]nly if [her] level of activity were inconsistent with [a claimant’s] claimed limitations would these

                                   3   activities have any bearing on [her] credibility’” Id. (quoting Reddick, 157 F.3d at 722).

                                   4          Here, the ALJ found that Plaintiff’s daily activities supported his conclusion because she

                                   5   was “independent for her basic activities of daily living, does not need help preparing meals, is able

                                   6   to drive but chooses not to, and spends her day doing light chores around the house.” Id. at 26

                                   7   (citing AR 252-258 (Adult Function Report); 668 (report of psychiatric examination)). Yet the ALJ

                                   8   does not explain why these activities are inconsistent with Plaintiff’s testimony about her symptoms

                                   9   and her limited ability to sit, stand or walk for prolonged periods. Furthermore, Plaintiff’s responses

                                  10   in the Adult Function Report are consistent with her testimony. In particular, Plaintiff states that

                                  11   her cooking consisted of sandwiches, cup-o-noodles, and rice, fish and vegetables, and that cooking

                                  12   took her 2-3 hours because she needed to take frequent breaks. AR at 254. Likewise, the chores
Northern District of California
 United States District Court




                                  13   she lists (“make my bed, wash dishes, laundry”) are not inconsistent with her testimony that she

                                  14   needs to take frequent breaks and cannot walk, stand or sit for prolonged periods. See id.

                                  15          Plaintiffs’ testimony at the hearing about her daily activities also does not support the ALJ’s

                                  16   conclusion. Plaintiff testified that she does chores around her home like “[c]leaning my bed,

                                  17   sweeping, mopping a little bit, [and] cooking” but that she takes frequent breaks to sit and elevate

                                  18   her leg, and that she continues to ice her ankle during the day. Id.at 42, 44. She also testified that

                                  19   her children help her with chores and her older children help care for her younger children. Id. at

                                  20   44–45. Nor did Plaintiff describe any activities or chores that were inconsistent with her testimony

                                  21   that she takes frequent breaks to elevate her leg while completing them.

                                  22          In sum, the ALJ’s reliance on Plaintiff’s activities of daily living was not a specific, clear or

                                  23   convincing reason to discount Plaintiff’s testimony and was not supported by substantial evidence.

                                  24          E.    Remedy
                                  25          “A district court may affirm, modify, or reverse a decision by the Commissioner ‘with or

                                  26   without remanding the cause for a rehearing.’” Garrison v. Colvin, 759 F.3d at 1019 (quoting 42

                                  27   U.S.C. § 405(g)) (emphasis omitted). “If additional proceedings can remedy defects in the original

                                  28   administrative proceeding, a social security case should be remanded.” Lewin v. Schweiker, 654
                                                                                         20
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 21 of 22




                                   1   F.2d 631, 635 (9th Cir. 1981). On the other hand, the court may remand for award of benefits

                                   2   under the “credit as true” rule where: (1) “the ALJ failed to provide legally sufficient reasons for

                                   3   rejecting evidence, whether claimant testimony or medical opinion”; (2) “there are [no]

                                   4   outstanding issues that must be resolved before a disability determination can be made” and

                                   5   “further administrative proceedings would [not] be useful”; and (3) “on the record taken as a

                                   6   whole, there is no doubt as to disability.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017)

                                   7   (citations and internal quotation marks omitted); see also Garrison, 759 F.3d at 1021 (holding that

                                   8   a district court abused its discretion in declining to apply the “credit as true” rule to an appropriate

                                   9   case). The “credit-as-true” rule does not apply “when the record as a whole creates serious doubt

                                  10   as to whether the claimant is, in fact, disabled within the meaning of the Social Security Act,”

                                  11   Garrison v. Colvin, 759 F.3d at 1021, or when “there is a need to resolve conflicts and

                                  12   ambiguities.” Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014).
Northern District of California
 United States District Court




                                  13          The Court finds that it is appropriate to apply the credit-as-true rule here. First, for the

                                  14   reasons discussed above, the ALJ failed to provide legally sufficient reasons for rejecting

                                  15   Plaintiff’s testimony about her pain, including her testimony that she could not walk for more than

                                  16   30 minutes at a time, stand for more than 40 minutes at a time or sit more than 50 minutes at a

                                  17   time. Second, at the hearing the VE was specifically asked what work would be available to a

                                  18   hypothetical individual whose limitations matched the ALJ’s RFC except that the individual

                                  19   could sit for only one hour at a time, could stand for forty minutes at a time, and could walk for

                                  20   thirty minutes at a time. AR at 62. The VE testified that no work would be available to such an

                                  21   individual. Thus, if Plaintiff’s testimony is credited as true, the evidence in the record establishes

                                  22   that she was disabled before her date last insured and further proceedings are not required. Third,

                                  23   the Court concludes that the record as a whole leaves no doubt as to disability and that no conflicts

                                  24   or ambiguities need be resolved. Therefore, it is appropriate to award benefits because further

                                  25   administrative proceedings would not be useful.

                                  26
                                       II.    CONCLUSION
                                  27
                                              For the reasons discussed above, Plaintiff’s motion is GRANTED, the Commissioner’s
                                  28
                                                                                          21
                                         Case 3:19-cv-03228-JCS Document 22 Filed 09/21/20 Page 22 of 22




                                   1   motion is DENIED and the decision of the Commissioner is reversed. This case will be remanded

                                   2   to the Commissioner for award of benefits. The Clerk is instructed to enter a judgment

                                   3   accordingly and to close the file.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: September 21, 2020

                                   7                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   8                                                  Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      22
